Case: 20-61031     Document: 00516276939         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 12, 2022
                                  No. 20-61031                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Elvia Zuniga Munoz,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 940 237


   Before King, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Elvia Zuniga Munoz, a native and citizen of Honduras, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   her appeal from an order of the immigration judge (IJ) denying her motion to
   reopen removal proceedings. Munoz argues on appeal that the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61031        Document: 00516276939              Page: 2      Date Filed: 04/12/2022




                                         No. 20-61031


   incorrectly determined that (1) her motion was untimely and (2) she failed to
   set forth a claim for ineffective assistance of counsel.
            We review denials of motions to reopen removal proceedings “under
   a highly deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404
   F.3d 295, 303 (5th Cir. 2005). “Motions for reopening of immigration
   proceedings are disfavored[.]” INS v. Doherty, 502 U.S. 314, 323 (1992); see
   also Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549–50 (5th Cir. 2006).
            First we address Munoz’s timeliness argument. “A motion to reopen
   must be filed within 90 days of the date of entry of a final administrative
   order[.]” 8 C.F.R. § 1003.23(b)(1); see Deep v. Barr, 967 F.3d 498, 500 (5th
   Cir. 2020). On September 25, 2019, the IJ issued a final administrative order
   in Munoz’s case. This order granted pre-conclusion voluntary departure but
   advised that “if [Munoz] files a motion to reopen . . . during the voluntary
   departure period, . . . the grant of voluntary departure will be terminated
   automatically, [and] the alternate order of removal will take effect
   immediately.” Munoz had ninety days (i.e., until December 24, 2019) to file
   her motion to reopen. She first filed her motion to reopen on December 16,
   2019. That filing was rejected on January 7, 2020, for failure to file a Notice
   of Entry of Appearance (Form EOIR-28) with the motion.
            On appeal, to argue that the filing was timely under law, Munoz relies
   on only the Immigration Court Practice Manual’s directive that attorneys use
   “due diligence” in promptly correcting rejected filings. But Munoz cites no
   law for the proposition that the Practice Manual alters the 90-day
   requirement set forth in 8 C.F.R. § 1003.23(b)(1), and we see no reason to so
   find.1



            1
             Notably, Munoz does not raise an argument that the 90-day time limit was tolled.
   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“An appellant abandons all issues




                                               2
Case: 20-61031         Document: 00516276939              Page: 3       Date Filed: 04/12/2022




                                          No. 20-61031


           Munoz also appeals the BIA’s determination that she did “not set
   forth a claim for ineffective assistance of counsel.” There are “three
   procedural requirements for supporting a claim of ineffective assistance of
   counsel as a basis for reopening.” Lara v. Trominski, 216 F.3d 487, 496 (5th
   Cir. 2000). Specifically, a motion to reopen on this basis is required to contain
   an affidavit from the alien that sets forth the relevant facts, including:
           [1)] the agreement with counsel regarding the alien’s
           representation; 2) evidence that counsel was informed of the
           allegations and allowed to respond, including any response;
           and 3) an indication that, assuming that a violation of “ethical
           or legal responsibilities” was claimed, a complaint has been
           lodged with the relevant disciplinary authorities, or an
           adequate explanation for the failure to file such a complaint.
   Id. Munoz’s affidavit, in relevant part, contains only: “My attorney never
   provided an opportunity for a consultation, nor advised of relief
   opportunities provided in the immigration law.” Accordingly, the BIA did
   not abuse its discretion in finding that Munoz has not properly set forth a
   claim for ineffective assistance of counsel.
           The petition for review is DENIED.




   not raised and argued in its initial brief on appeal.”). Instead, Munoz admits that, although
   she filed her first motion eight days before the December 24 deadline, she filed her second
   motion fourteen days after the filing was rejected.




                                                3